Citation Nr: 1617380	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1948 to September 1974.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before a Decision Review Officer at the RO in July 2012, and a videoconference hearing was held before the undersigned Veterans Law Judge in November 2015.  Transcripts of both hearings are of record.  The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted a medical report from his treating physician for an aid and attendance claim, but no other evidence specifically for his service connection claim on appeal.

The Board notes that August 2008 and April 2009 rating decisions previously denied service connection for Parkinson's disease.  However, since that time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for Parkinson's disease can be substantiated under 38 C.F.R. § 3.309(e). See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim must be reviewed on a de novo basis as opposed to a new and material basis. See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal.  

In February 2016, the Veteran initiated a formal claim for aid and attendance benefits; however, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's reopened claim.

The Veteran has contended that he has Parkinson's disease as a result of his military service.  In particular, he has claimed that he was exposed to herbicides while he served aboard the USS Arlington (AGMR-2), USS Roosevelt (CVB-42), and USS Randolph (CVS-15), and while he was stationed at the Naval Air Station in Norfolk, Virginia.  He has also asserted that in-service symptoms were early manifestations of the current disorder.  In addition, the Veteran has contended that he developed the disorder as a result of his in-service exposure to chemicals, lubricants, and solvents as a result of his duties working on naval ships.  See, e.g., April 2008 original claim; December 2010 written statement; July 2012 DRO and November 2015 Board hearing transcripts.

The Veteran reported that he was exposed to Agent Orange during his service on the USS Arlington when the vessel was anchored in the Gulf of Tonkin and he was flown by helicopter to Cam Ranh Bay where he went ashore for a one-day assignment to assist with the Naval Communications Station located there.  See, e.g., Bd. Hrg. Tr. at 5-8, 16.  He also indicated that the USS Arlington was operating in such close proximity to the Vietnam shore that the wind could have carried Agent Orange to the ship's offshore location.  See, e.g., December 2011 written statement; DRO Hrg. Tr. at 7-8.  The record shows that the Veteran served aboard the USS Arlington as a radioman when it was in the official waters of the Republic of Vietnam, including dates in August 1967, September 1967, October 1967, November 1967, December 1967, January 1968, February 1968, and March 1968.  See July 2008 3101 printout; DD 214.

In support of his claim, the Veteran has submitted various written statements and articles, including a June 2015 written statement from his representative at that time indicating that the Veteran's temporary assignment to Cam Ranh Bay was in August 1967 or September 1967.  The representative specifically indicated that the Veteran did not waive initial AOJ review of this evidence. 

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The RO has not yet had the opportunity to review the Veteran's claim in light of new criteria for determining an inland waterway in Vietnam.  Moreover, it does not appear that any development was conducted to review the ship's deck logs or any unit logs to attempt to verify the Veteran's allegation of his one-day assignment to the Naval Communications Station at Cam Ranh Bay, and his representative at the time of the June 2015 filing specifically indicated that he did not waive AOJ review of the additionally submitted evidence.  Based on the foregoing, further development is necessary, as detailed in the directives below.

Regarding the remaining claimed herbicide exposure locations outside of Vietnam, the Veteran testified that he did not come in contact with the drums that he believed contained Agent Orange that were stored on the USS Roosevelt and USS Randolph when he was assigned to those vessels.  He explained that he did not touch the substance contained in the drums, and the drums did not spill while he was on board.  He also testified that he assumed that the substance that was sprayed around the perimeter on the fence line of the Naval Air Station in Norfolk, Virginia was Agent Orange, but he was not told by anyone that the substance was an herbicide.  See, e.g., Bd. Hrg. Tr. at 18-22.

Regarding the medical evidence, the Veteran has not been afforded a VA examination.  He has indicated that he experienced symptoms in service that he now believes were early manifestations of his currently diagnosed Parkinson's disease, such as sporadic muscle spasms, but he did not report them on examinations, given their sporadic nature and his lack of knowledge about the disease.  He has indicated that he was exposed to chemicals, lubricants, and solvents as a result of his in-service duties as a radioman.  See, e.g., April 2008 original claim; December 2010 written statement; DRO Hrg. Tr. at 9-11; Bd. Hrg. Tr. at 9.  The DD 214s confirm that he served as a radioman for a portion of his military career.  Based on the foregoing, the Board finds that a VA examination and medical opinion are needed if the claim cannot be granted on a presumptive basis.

Finally, the AOJ should secure the Veteran's service personnel records while the case is on remand, as they may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  After completing the foregoing development, the AOJ should take any appropriate steps to attempt to verify the location of the USS Arlington (AGMR-2) during the time periods in August 1967, September 1967, October 1967, November 1967, December 1967, January 1968, February 1968, and March 1968, that the Veteran served on that vessel while it was in the official waters of the Republic of Vietnam.  See July 2008 3101 printout.

The Veteran has asserted that the USS Arlington was operating in such close proximity to the Vietnam shore that the wind could have carried Agent Orange to the ship's offshore location.  See, e.g., December 2011 written statement with attachment; July 2012 DRO Hrg. Tr. at 7-8 (Veteran testifying that the vessel was no more than 12 miles off the coast).

The AOJ should also take any appropriate steps to attempt to verify the Veteran's claimed herbicide exposure from stepping foot in Vietnam during his service on the USS Arlington while the vessel was anchored in the Gulf of Tonkin.  He has reported that he was flown by helicopter to Cam Ranh Bay where he went ashore for a one-day assignment to assist with the Naval Communications Station located there.  See, e.g., June 2015 written statement with attachments (indicating that one-day assignment was in August 1967 or September 1967); November 2015 Bd. Hrg. Tr. at 5-8, 16.

All attempts and responses should be documented in the claims file.

3.  After determining the locations of the USS Arlington during the times noted above, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  In so doing, the AOJ should specifically address whether the USS Arlington ever entered an inland waterway as VA defines that term.

4.  If completion of the foregoing development does not result in a grant of service connection for Parkinson's disease on a presumptive basis, the AOJ should consider whether any development is necessary for the Veteran's claims of in-service herbicide exposure in locations outside of Vietnam.  See, e.g., November 2015 Bd. Hrg. Tr. at 19-21 (Veteran reported that he may have been near Agent Orange while assigned to the USS Roosevelt (CVB-42), USS Randolph (CVS-15), and Naval Air Station in Norfolk, Virginia).

5.  If completion of the foregoing development does not result in a grant of service connection for Parkinson's disease on a presumptive basis, the Veteran should be afforded a VA examination to determine the nature and etiology of his Parkinson's disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has indicated that he experienced symptoms in service that he now believes were early manifestations of his currently diagnosed Parkinson's disease, such as sporadic muscle spasms, but he did not report them on examinations, given their sporadic nature and his lack of knowledge about the disease.  He has also indicated that he was exposed to chemicals, lubricants, and solvents as a result of his in-service duties as a radioman.  See, e.g., April 2008 original claim; December 2010 written statement; DRO Hrg. Tr. at 9-11; Bd. Hrg. Tr. at 9.  The private treatment records show a current diagnosis of Parkinson's disease, which was suspected in 2004 and diagnosed shortly thereafter (see Dr. D.S. private treatment records from 2004 and 2005).  The DD 214s confirm that the Veteran served as a radioman for a portion of his military career.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease manifested in or is otherwise related to his military service, including any symptomatology and chemical exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




